Citation Nr: 0421035	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder to include as secondary to service-
connected disability.

2.  Entitlement to service connection for a chronic acquired 
bilateral hip disorder to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1968 to July 1970.

The current appeal arose from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The RO, in pertinent part, denied 
entitlement to service connection for chronic acquired low 
back and bilateral hip disorders.

In May 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge at a Central Office hearing in 
Washington, DC, a transcript of which has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  


The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in October 2001.

During the hearing before the undersigned in May 2004, the 
representative emphasized that the veteran's claim was two-
pronged in scope.  He requested that consideration be given 
to whether any low back and bilateral hip disorders which may 
be present are secondary to any of the veteran's service-
connected disabilities.

The Board notes that service connection, in pertinent part, 
has been granted for residuals of a shell fragment wound of 
the right leg with muscle damage (Group XI & XIII), residuals 
of a shell fragment wound of the right leg with sensory 
impairment of the superficial peroneal nerve, residuals of a 
shell fragment wound of the right leg with residual 
phlebitis, and a shell fragment wound of the right thigh and 
left leg.

The Board is of the opinion that VA orthopedic and 
neurological examinations of the veteran with the examiners 
addressing secondary as well as direct aspects of service 
connection for low back and bilateral hip disorders would 
materially assist in the adjudication of the appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any low back and/or 
bilateral hip disorders since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
and a neurology examination of the 
veteran by a neurologist or other 
appropriate available medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired low back and bilateral 
hip disorder(s) which may be present and 
whether they are causally related to 
service-connected disability.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues:

(1) Is it at least as likely as not that 
any chronic acquired low back and/ or 
bilateral hip disorder(s) found on 
examination is/are causally related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

(2) If no relationship to service is 
determined to exist, the examiners must 
provide an opinion as to whether any 
chronic acquired low back and/or 
bilateral hip disorders found on 
examination is/are related to any of the 
veteran's multiple service-connected 
disabilities.

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that any service-connected 
disability(ies) aggravate any chronic 
acquired low back and/or bilateral hip 
disorder(s) found on examination?

(3) If such aggravation is determined to 
exist, the examiners must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired low back and or bilateral hip 
disorder(s) found on examination;

(b) The increased manifestations, which, 
in the examiners' opinions, are 
proximately due to a service-connected 
disability(ies) based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired low back and/or 
bilateral hip disorder(s) found on 
examination is/are proximately due to a 
service-connected disability(ies).

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for chronic acquired 
low back and bilateral hip disorders to 
include as secondary to a service-
connected disability(ies).  In so doing, 
the VBA AMC should document its 
consideration of the application of 
38 C.F.R. § 3.310(a) (2003), and Allen v. 
Brown, 7 Vet. App. 439 (1995).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


